DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claim language requiring “the second direction forming … a primary third angle with the first direction and a secondary third angle with the first direction, the primary third angle being less than the secondary third angle” in lines 16-21 is not supported by the original disclosure because the specification and figures fail to disclose a primary third angle and a secondary third angle. Moreover, there is no support for the primary third angle being less than the secondary third angle. 

Claims 24-25, 28, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 24, the phrase “the second direction forming … a primary third angle with the first direction and a secondary third angle with the first direction, the primary third angle being less than the secondary third angle” in lines 16-21 is unclear. It is unclear how the second angle can form two third angles (i.e. a primary and secondary third angle) with the same first direction. For the purposes of examination, the examiner assumes that the primary third angle is an acute angle of the second direction formed with the first direction and the secondary third angle is a remaining obtuse angle of the second direction formed with the first direction such that the primary and secondary third angles add up to 180 degrees. 


Regarding claim 25, the phrase “the one of the sidewalls” in line 6 lacks sufficient antecedent basis and is unclear. For the purposes of examination and consistency with claim 24, the examiner assumes it mean the first sidewall and/or the second sidewall. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 24-25, 28, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US 2003/0047265) and Trares et al. (US 5,524,688).

Regarding claim 24, Miyazaki discloses a tire (Figs. 1-2:1) defined by a crown area (Figs. 1-2: 2), sidewalls (Figs. 1-2: 3), and bead areas (Figs. 1-2: 5), the tire comprising: a carcass (Fig. 1: 6) having a first carcass ply material (Fig. 1: 6b) and a second carcass ply material (Fig. 1: 6a) arranged such that, in the crown area (Figs. 1-2: 2), the first carcass ply material (Figs. 1-2: 6b) radially surrounds the second carcass ply material (Figs. 1-2: 6a) and each one of said layers of carcass ply material have only one neighboring layer of carcass ply material (Figs. 1-2: see how there are only two carcass plies) ([0023]).
Miyazaki further discloses that the carcass plies are comprised of cords that are arranged radially at an angle of from 75 to 90 degrees with respect to the tire circumferential direction (i.e. 0 to 15 degrees with respect to the direction of the axis of rotation) ([0023]). Moreover, because the cords extend within the ply materials, and because the ply materials are located in the first location in the crown (Figs. 1-2: 2) and the second location in at least one of the bead areas (Figs. 1-2: 5), the first cords will necessarily 
Moreover, the second direction will form a primary third angle with the first direction and a secondary third angle with the first direction (See annotated Fig. below). The angles on a straight line must add up to 180 degrees. Accordingly, the secondary third angle may be in the range of 150 to 180 degrees, thus, if the secondary third angle is in the range of 150 to 180 degrees (i.e. an obtuse angle), then the remaining primary third angle formed with the first direction must be in the range of 0 to 30 degrees (i.e. an acute angle) to add up to 180 degrees (See annotated Fig. below), and thereby the primary third angle must be less than the secondary third angle. Furthermore, because the primary third angle is in the range of 0 to 30 degrees and the second angle is in the range of 0 to 15 degrees, the primary third angle may be greater than the second angle. 

    PNG
    media_image1.png
    215
    593
    media_image1.png
    Greyscale

The examiner notes that the primary and secondary third angles are all subjective and do not require any further structure or limitations narrowing down what the angles must be other than to be between the second and first directions. Thus, the aforementioned third angles that will necessarily be formed will satisfy the claim limitations. 
Miyazaki further discloses a cable (Figs. 1-2: 5), arranged in each of the bead areas; and in at least one of the bead areas (Figs. 1-2: 5), an inner (Figs. 1-2: 6A) and an outer layer (Figs. 1-2: 6B) of the first carcass ply material (Figs. 1-2: 6b), and an inner (Figs. 1-2: 6A) and an outer layer (Figs. 1-2: 6B) of the second carcass ply material (Figs. 1-2: 6a). 
Furthermore, because the carcass plies have a main body (Figs. 1-2: 6A) and a turn-up (Figs. 1-2: 6B) and each of the carcass plies (Figs. 1-2: 6a, 6b) has carcass cords which may be provided at an angle to the tire axis direction and circumferential direction, the plies in at least one of the bead areas will comprise the first cords of the first ply material having an inner main body side and an outer turn-up side at the second location in the bead region, wherein the turn-up around the bead will necessarily extend the first cords of the inner layer of the first ply material in a third direction due to the bias/crossply cords being wrapped up around the bead. For the same reasons as above, the first cords of the outer layer of the first ply material will extend in a fourth direction. Similarly, the plies in at least one of the bead areas will comprise the second cords of the second ply material having an inner main body side and an outer turn-up side at the second location in the bead region, wherein the turn-up around the bead will necessarily 
The examiner notes that the first, second, third, fourth, fifth, and sixth directions are all subjective and do not require any further structure or limitations narrowing down what the directions must be. Thus, any of the aforementioned directions that will necessarily be formed by using a radial ply carcass having a turn-up around the bead core will satisfy the claim limitations. 
Miyazaki further discloses that the outer layer (Figs.1-2: 6B) of the first carcass ply material (Figs. 1-2: 6b) extends, along a first sidewall (Figs. 1-2: 3) of said sidewalls in a substantially outward radial direction, from a first boundary of the outer layer (Figs. 1-2: 6B) of the second carcass ply material (Figs. 1-2: 6a), and the outer layer (Figs. 1-2: 6B on opposite half of tire) of the first carcass ply material (Figs. 1-2: 6b on opposite half of tire) extends, along a second sidewall (Figs. 1-3: 3 on opposite half of tire) of said sidewalls in the substantially outward radial direction, from a second boundary of the outer layer (Figs. 1-2: 6B on opposite half of tire) of the second carcass ply material (Fig. 1: 6a on opposite half of tire).
However, Miyazaki does not expressly disclose the distance that the outer layer of the first carcass ply material extends from the first boundary of the outer layer of the second carcass ply material or the distance that the outer layer of the first carcass ply material extends from the secondary boundary of the outer layer of the second carcass ply material. 
Trares teaches a tire substantially similar to Miyazaki, comprising: a carcass (Fig. 1: 12) with a first carcass ply material (Fig. 1: 12b) that is positioned radially outward of a second carcass ply material (Fig. 1: 12a) in the crown region, wherein an outer layer of the first carcass ply material (Fig. 1: 12b) extends 

Regarding claim 25, Miyazaki further discloses that the inner layer (Figs. 1-2: 6A) of the first carcass ply material (Fig. 1: 6b) makes contact with the outer layer (Figs. 1-2: 6B) of the first carcass ply material at each point of an area (Figs. 1-2: see main body 6A of 6b extending from crown to the bead core 5 and then turning up the bead core to form a turn-up portion 6B of 6b along the sidewall while 
As discussed above, Trares teaches carcass plies with high ends in the sidewall, wherein the distance between the two ends along the sidewall may be 1 inch (i.e. 25.4 mm). Accordingly, the first distance must be at least greater than 1 inch as the entire turn-up portion extends along the main body portion past the end of the second carcass ply material turn-up (Fig. 1: 12a, h1). Therefore, the first distance falls within the claimed range of at least 5 mm. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Miyazaki in order to provide the two carcass ply turn-ups with high ends to be 2 and 3 inches, respectively, radially outward of a mold ring split location as measured along the sidewall so as to obtain satisfactory results, and thereby necessarily provide the first distance to be at least 5 mm, as taught by Trares. 

Regarding claim 28, Miyazaki further discloses that said first and second cords may comprise rayon, polyamide (Nylon), polyester, and polyethylene terephthalate ([0024]). The examiner notes that it is consistent with the fundamentals of tire construction to provide a carcass ply comprising cord with a topping rubber so as to form a ply with the embedded cords. 

Regarding claim 31, Miyazaki further discloses that a third location, in an area of the sidewalls (Figs. 1-2: 3), has located therein: the inner (Figs. 1-2: 6A) and the outer layer (Figs. 1-2: 6B) of the first carcass ply material (Figs. 1-2: 6b), and only one layer of the second carcass ply material (Figs. 1-2: 6a). For the same reasons as discussed above in claim 24, and for forming a turn-up using the carcass having inclined cords with respect to the tire axis and/or circumferential directions, one of ordinary skill in the art would readily recognize that at said third location, the first cords of the inner layer of the first ply material will necessarily extend in a seventh direction, the first cords of the outer layer of the first ply . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 24-25, 28, and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEDEF PAQUETTE/
Examiner, Art Unit 1749
	
/ROBERT C DYE/Primary Examiner, Art Unit 1749